DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant(s) Response to Official Action 
The response filed on 06/28/2022 has been entered and made of record.
Response to Arguments/Amendments
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s). 
Claim Interpretation
The preamble of independent claims 1 and 26 recite “An optical processing system for optically processing a layer of a convolutional neural network (CNN)” and “A method of configuring a neural network using a 4f optical correlator and optically processing a layer of a convolutional neural network (CNN)” respectively.
The body of the claims does not recite any layer of any convolutional neural network (CNN) being processed in any way. The body of claim 26 does not recite any step configuration of any neural network using a 4f optical correlator.
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). MPEP. 2111.02 II.
	For the purpose of examining, preamble will be treated as purpose or intended use of the steps recited in the body of the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 26-29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation “A method of configuring a neural network using a 4f optical correlator and optically processing a layer of a convolutional neural network (CNN)” in the application as filed. In fact page 5, line 160-161 of the Application as filed discloses “In a second independent aspect, there is provided a method of configuring a neural network using a 4f optical correlator, the method comprising the steps of:” (emphasis added). There is no support for a single method that configures “a neural network using a 4f optical correlator and optically processing a layer of a convolutional neural network (CNN)” in the Original Disclosure

Claims 1-5, 7-18 and 23-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 and 26 recite the limitation "said input data patterns" in line 7 and 11 respectively. There is insufficient antecedent basis for this limitation in the claim. Perhaps the Applicant meant “said first input data pattern”.

Claims 1 and 26 both recite “light that has been successively optically processed by said input data patterns and said data focusing pattern, wherein an optical convolution of the first and second input data patterns is produced during said optical processing”. This portion of the claim presents several interpretation.
a. the light (l) is being optically convolved with both the first (a) and second (b) input data patterns separately (i.e. C1= l*a and C2= l *b), thereby producing two distinct result C1 and C2;
b. the light (l) is being optically convolved with both the first (a) and second (b) input data patterns successively (i.e. C =(l*a)*b; or C = (l*b)*a);
c. the first input data pattern is being convolved with the second input data pattern (i.e. C= a*b); or
Additionally, the claim describes and spatial modulator (SLM) configured to simultaneously display the “first input data pattern(a)” and “at least one data focusing pattern (B) as a Fourier domain representation (B) of a second input data pattern (b)”. The remaining of the claim does not explicitly state whether the SLM is performing the claimed convolution. This discrepancy adds another layer of ambiguity wherein:
1) the second input data pattern from another optical device different from the SLM; or
2) the convolution uses the “at least one data focusing pattern (B) as a Fourier domain representation (B) of a second input data pattern (b)” (B= F(a); wherein the F(.) is the Fourier Transform operator) displayed in the SLM wherein:
a. the light (l) is being optically convolved with both the first (a) input data patterns and the at least one data focusing pattern (B) separately (i.e. C1= l*B and C2= l *B), thereby producing two distinct result C1 and C2;
b. the light (l) is being optically convolved with both the first (a) and data patterns and the at least one data focusing pattern (B) successively (i.e. C =(l*a)*B; or C = (l*b)*B);
c. the first input data pattern is being convolved with the at least one data focusing pattern (B) successively (i.e. C= a*B).
Convolution is well defined time domain operation: 
            
                f
                
                    
                        t
                    
                
                *
                g
                (
                t
                )
                =
                
                    
                        ∫
                        
                            -
                            ∞
                        
                        
                            +
                            ∞
                        
                    
                    
                        f
                        
                            
                                τ
                            
                        
                        g
                        (
                        t
                        -
                        τ
                        )
                        d
                        τ
                    
                
            
        ; and that in the frequency/Fourier domain F- {f(t)*g(t)}= F×G ( where F- {f(t)}=F and F- {g(t)}=G). 
The Examiner cannot decipher whether the Fourier/frequency domain representation (B) of a second input data pattern (b) is being multiplied in the Fourier/frequency domain representation of either the light or the first input data pattern (a) to obtain a Fourier/frequency domain product representative of a convolution in time domain as indicated from the well-known equations above.
	Yet another source of ambiguity, the claims recite the SLM is “configure to simultaneously display a first input data pattern (a) and at least one data focusing pattern which is computed as a Fourier domain representation (B) of a second input data pattern (b)”. This necessarily suggests that the first data pattern and the at least one data focusing pattern are displayed at the same time (e.g. different tiles on the same plane/array of pixels) on the SLM as shown in Nicholas James New et al. [WO 2014087126 A1: already of record] fig. 5. However, the claims further recite “light that has been successively optically processed by said input data patterns (i.e. first and/or second input data patterns) and said data focusing data pattern”. This necessarily suggests the same light passes through at least the first input data pattern and the focusing data pattern successively optically as depicted in figure 2 of the application as filed. Theses claim limitations are contradictory and need significant revisions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397. The examiner can normally be reached 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488